NOTE: This disposition is nonprecedential

  United States Court of Appeals
      for the Federal Circuit
              __________________________

              RONALD P. WICKWARE,
                   Petitioner,
                          v.
     MERIT SYSTEMS PROTECTION BOARD,
                Respondent.
              __________________________

                      2011-3033
              __________________________

   Petition for review of the Merit Systems Protection
Board in case no.DA-0752100220-I-1.
              ___________________________

                Decided: April 11, 2011
             ___________________________

   RONALD P. WICKWARE, of Hooks, Texas, pro se.

   KATHERINE M. SMITH, Attorney, Office of the General
Counsel, Merit Systems Protection Board, of Washington,
DC, for respondent. With her on the brief were JAMES M.
EISENMANN, General Counsel, and KEISHA DAWN BELL,
Deputy General Counsel.
              __________________________

 Before NEWMAN, BRYSON, and GAJARSA, Circuit Judges.
WICKWARE   v. MSPB                                       2


PER CURIAM.
    This case arises from the Merit Systems Protection
Board’s (“Board”) denial of Ronald P. Wickware’s petition
for review of the administrative judge’s (“AJ”) decision
that found Mr. Wickware’s appeal of his removal from his
position as a sandblaster was untimely filed. The issue
before the court is whether Mr. Wickware demonstrated
good cause for the delay in filing his appeal. For the
reasons discussed below, we affirm the Board’s decision
dismissing Mr. Wickware’s petition.
                      BACKGROUND
    Mr. Wickware was employed as a Sandblaster with
the Department of the Army (“agency”) at the Red River
Army Depot in Texarkana, Texas. The agency decided to
remove Mr. Wickware from his position following two
unexcused absences in breach of the Last Chance Agree-
ment that he executed on January 21, 2009. Mr. Wick-
ware received the agency’s final decision notice on April
27, 2009. Wickware v. Dep’t of the Army, DA-0752-10-
0220-I-1, slip. op. at 2 (M.S.P.B. May 6, 2010) (“Initial
Decision”). The agency’s final decision notice advised Mr.
Wickware that the effective date of his termination was
May 7, 2009, and that he had “a right to appeal [the
removal] to the [Board] within 30 days of the effective
date.” The final decision notice also provided the Board’s
address, the Board’s website, which included instructions
for filing the appeal, and contact information for an
individual who would provide relevant information should
Mr. Wickware choose to appeal.
    Although the deadline for filing his appeal was June
8, 2009, 1 Mr. Wickware did not file his appeal until Janu-

       1    The Board’s regulations require that an ap-
peal be filed no later than 30 calendar days after the
3                                         WICKWARE   v. MSPB


ary 25, 2010—233 days past the filing deadline. Initial
Decision at 3. On February 22, 2010, the AJ issued an
Order on Timeliness, stating that “[t]here [wa]s a ques-
tion whether this appeal was filed within the time period
required by the Board’s regulations.” The AJ ordered Mr.
Wickware to submit evidence and argument that his
appeal was timely filed or that good cause existed for the
delay. Initial Decision at 4. The petitioner has the bur-
den of proving good cause by a preponderance of the
evidence. 2 See Shiflett v. U.S. Postal Serv., 839 F.2d 669,
672 (Fed. Cir. 1988); 5 C.F.R. § 1201.56(a)(2). To estab-
lish good cause, the petitioner must show that he exer-
cised ordinary prudence or due diligence under the
circumstances. See Mendoza v. Merit Sys. Prot. Bd., 966
F.2d 650, 653 (Fed. Cir. 1992) (en banc) (citation omitted).
     Mr. Wickware submitted a sworn statement conced-
ing the delay in filing and argued that good cause existed
because: (1) he had tried without success to obtain docu-
ments for his appeal; (2) he was unaware that extension
of the filing deadline was an option; and (3) he was unable
to file on time because of circumstances in his personal
life, including an ongoing divorce and custody dispute
with his former wife, personal health issues, and the need


effective date of the action in question, or 30 days after
the date an appellant receives the agency’s decision,
whichever is later. See 5 C.F.R. § 1201.22(b). Thirty days
after Mr. Wickware’s effective date of May 7, 2009, was
Saturday, June 6, 2009. The Board’s regulations extend
the filing date to the next business day. See 5 C.F.R. §
1201.23. Therefore, Mr. Wickware’s filing deadline was
Monday, June 8, 2009.
         2  A preponderance of the evidence is the degree
of relevant evidence that a reasonable person, considering
the record as a whole, would accept as sufficient to find
that a contested fact is more likely to be true than untrue.
5 C.F.R. § 1201.56(c)(2).
WICKWARE   v. MSPB                                         4


to care for his ailing father. Initial Decision at 4. The AJ
found that Mr. Wickware’s “failure to follow [the]
straightforward instructions” the Board provided for filing
an appeal “constitute[d a] failure to exercise due diligence
or ordinary prudence.” Id. at 5 (citations omitted). Fur-
thermore, Mr. Wickware’s personal problems were insuf-
ficient on their own to justify a delay in filing. Id. at 6.
    Mr. Wickware filed a petition for Board review of the
AJ’s initial decision. Wickware v. Dep’t of the Army, DA-
0752-10-0220-I-1, slip. op. at 1 (M.S.P.B. Sept. 30, 2010)
(“Final Order”). The Board grants petitions for review
when significant new evidence is presented that was not
previously available or when the AJ made an error inter-
preting a law or regulation. See 5 C.F.R. § 1201.115. The
Board denied Mr. Wickware’s petition for review, finding
that he did not present significant new evidence or dem-
onstrate that the AJ’s decision was free from legal error.
Final Order at 3. The AJ’s initial decision, as modified by
the Board’s final order, became final on September 30,
2010. Id. Mr. Wickware filed a timely appeal to this
Court.     We have jurisdiction pursuant to 5 U.S.C.
§ 7703(b)(1) and 28 U.S.C. § 1295(a)(9).
                     STANDARD OF REVIEW
    Our review of the Board’s decisions is limited under 5
U.S.C. § 7703(c). The Board’s holding must be affirmed
unless it is found to be: (1) arbitrary, capricious, an abuse
of discretion, or otherwise not in accordance with law; (2)
obtained without procedures required by law, rule, or
regulation having been followed; or (3) unsupported by
substantial evidence. 5 U.S.C. § 7703(c); see Forest v.
Merit Sys. Prot. Bd., 47 F.3d 409, 410 (Fed. Cir. 1995).
5                                           WICKWARE   v. MSPB


                         DISCUSSION
    The sole issue in this appeal is whether the Board
erred in finding that Mr. Wickware failed to prove good
cause for his delay in filing his appeal. “[W]hether the
regulatory time limit for an appeal should be waived
based upon a showing of good cause is a matter commit-
ted to the Board’s discretion and this court will not substi-
tute its own judgment for that of the Board.” Mendoza,
966 F.2d at 653. Here, it was well within the Board’s
discretion to decide that Mr. Wickware failed to meet his
burden to prove good cause for the delay in filing his
appeal.
    The AJ found—and the Board confirmed—that Mr.
Wickware’s failure to follow the straightforward instruc-
tions for appeal that were provided in the final decision
notice demonstrated a failure to exercise due diligence or
ordinary prudence. Initial Decision at 5; Final Decision at
2. The agency’s final decision notice provided Mr. Wick-
ware with clear and straightforward information on his
right to appeal to the Board. This information apprised
Mr. Wickware of the correct address at which to file his
appeal, the 30 day filing deadline, the relevant Board
regulations, and the Board’s website address. Mr. Wick-
ware’s failure to file a timely appeal in light of these
instructions does not meet the standards of good cause.
See, e.g., Zamot v. Merit Sys. Prot. Bd., 332 F.3d 1374,
1377 (Fed. Cir. 2003) (affirming finding of no good cause
where petitioner was “explicitly informed of the . . . dead-
line for filing a petition for review.”); Williams v. Office of
Personnel Mgmt., 71 M.S.P.R. 597, 606 (1996) (finding
appellant’s failure to follow explicit filing instructions
constitutes failure to exercise due diligence or ordinary
prudence), aff’d, 119 F.3d 16 (Fed. Cir. 1997). Mr. Wick-
ware’s vague claims that he is still awaiting documents
relevant to his appeal and was unaware that he could
WICKWARE   v. MSPB                                           6


request an extension of the time to appeal are also un-
availing. See Phillips v. U.S. Postal Serv., 695 F.2d 1389,
1391 (Fed. Cir. 1982) (affirming Board’s dismissal of
untimely appeal where petitioner failed to provide evi-
dence that he undertook any action to timely file an
appeal or to obtain an extension); Huskins v. U.S. Postal
Serv., 100 M.S.P.R. 664, 667 (2006) (holding that a peti-
tioner’s inexperience with legal matters and unfamiliarity
with Board procedures does not warrant waiver of the
Board’s deadlines).
     Mr. Wickware also alleges that the Board failed to
consider the circumstances surrounding his failure to
timely appeal in full detail. The AJ, however, did con-
sider Mr. Wickware’s personal issues, including a conten-
tious divorce and the need to care for his ailing father.
Mr. Wickware did not explain how these personal difficul-
ties prevented him from filing a timely appeal, and the
Board has held that general references to family difficul-
ties is not sufficient to justify a delay in filing. See Gosey
v. Smithsonian Inst., 85 M.S.P.R. 342, 344 (2000) (finding
that a general reference to family difficulties or the need
to care for a critically ill family member is not sufficient in
itself to justify a delay in filing). Similarly, Mr. Wickware
failed to submit any medical evidence demonstrating how
his own health issues prevented him from meeting the
filing deadline. See Coleman v. U.S. Postal Serv., 91
M.S.P.R. 469, 472 (2002) (holding that a party must
explain how the illness prevented him from timely filing
his petition with the Board); see also Mendoza, 966 F.2d
at 653 (finding that mere allegation of petitioner’s status
as “old and sickly” was insufficient to demonstrate good
cause). Mr. Wickware presented no new evidence on this
topic to the Board. Thus, dismissal of Mr. Wickware’s
appeal was not in error.
7                                 WICKWARE   v. MSPB


                   CONCLUSION
   Accordingly, because Mr. Wickware’s appeal was
properly dismissed as untimely filed, we affirm.
                     COSTS
    No Costs.